Citation Nr: 1104091	
Decision Date: 02/01/11    Archive Date: 02/14/11

DOCKET NO.  09-34 773	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus type 
II.

2.  Entitlement to service connection for prostate problems to 
include an enlarged prostate and prostate cancer.

3.  Entitlement to service connection for peripheral neuropathy 
of the right lower extremity to include as secondary to diabetes 
mellitus type II.

4.  Entitlement to service connection for peripheral neuropathy 
of the left lower extremity to include as secondary to diabetes 
mellitus type II.

5.  Entitlement to service connection for coronary artery disease 
(claimed as a heart condition).

6.  Entitlement to service connection for a skin disorder.

7.  Entitlement to service connection for Parkinson's disease 
(claimed as a nervous condition).

8.  Entitlement to service connection for memory loss.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

O. Lee, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1963 to April 1965. 

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2009 rating decision of the RO in 
Cleveland, Ohio, which denied service connection for diabetes 
mellitus type II, prostate problems, right lower extremity 
peripheral neuropathy, left lower extremity peripheral 
neuropathy, a heart condition, a skin condition, a nervous 
condition, and memory loss.

In June 2010, a Travel Board hearing was held at the RO before 
the undersigned Veterans Law Judge.  A transcript of that 
proceeding has been associated with the claims file.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

After a thorough review of the claims file, the Board finds that 
the record is not sufficiently developed to ensure an informed 
decision.  

Under the VCAA, VA has a duty to assist the Veteran in obtaining 
evidence necessary to substantiate his claim.  See 38 U.S.C.A. § 
5103A (2002); 38 C.F.R. § 3.159(c) (2010).  In this case, the 
record reflects that Veteran previously reported during the 
course of a December 1996 VA psychiatric examination that he was 
currently in receipt of Social Security disability benefits.  He 
explained that he had been laid off from his job in 1986 for 
medical reasons, and that he began receiving Social Security 
disability benefits in November of that same year.  The Board 
notes that, as of yet, no Social Security Administration (SSA) 
records have been requested or associated with the claims file.  

The United States Court of Appeals for Veterans Claims (Court) 
has held that, where VA has notice that the veteran is receiving 
disability benefits from the SSA and that records from that 
agency may be relevant, VA has a duty to acquire a copy of the 
decision granting Social Security disability benefits and the 
supporting medical documents on which the decision was based.  
See Hayes v. Brown, 9 Vet. App. 67 (1996).  Furthermore, the VCAA 
emphasizes the need for VA to obtain records from other 
government agencies.  See 38 U.S.C.A. § 5103A (b)(3), (c)(3) 
(West 2002).  Under the circumstances presented here, the case 
must be remanded to the agency of original jurisdiction (AOJ) so 
that the Veteran's SSA medical records and any determination of 
benefits made by SSA may be obtained.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request records from the 
Social Security Administration (SSA) 
pertinent to the Veteran's claim for Social 
Security disability benefits, including any 
decisions made and medical records relied 
upon concerning that claim.  All efforts to 
obtain these records should be fully 
documented, and SSA should provide a 
negative response if records are not 
available.  

2.  After completing any further 
development deemed necessary (to include 
obtaining any additional evidence or 
providing the Veteran with a VA 
examination), the AOJ should readjudicate 
the claims.  If the benefits sought on 
appeal are not granted, the Veteran and his 
representative should be furnished an SSOC 
and afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


